SIMPSON, J.
This is a bill filed by the appellee for sale of lands for partition and for reimbursement to one tenant in common for amount paid to redeem the land from tax sale, etc. The case was before this court at a previous term, upon which appeal it was held that where one tenant in common redeems, although the right of redemption was barred as to the other tenant in common, the redemption is necessarily of the entire interest of all of the tenants in common. The contention of the appellants is that the decision in the case of Russell et al. v. Bell, 160 Ala. 480, 49 South. 314, should be overruled.
*648We hold that the law as announced in that case is correct. It necessarily results, from the very meaning, object, and purpose of a redemption, that it does not confer any new title, but merely removes the tentative title held by the purchaser at tax sale; and, as the statute has not made any provision for a partial redemption, it must be of the entire interest in the land sold at tax sale, and, that being the case, the land stands just as though no tax sale had been made. The redemption of the entire tract by one tenant in common being for the benefit of all, each tenant holds the same interest in the land which he originally had, subject to the right of the redeeming tenant to reimbursement. — Russell et al. v. Bell, supra, and cases cited.
The statute of limitations as to the right of redemption has no application to this proceeding. No right of redemption is sought, but the land has already been redeemed.
The.decree of the court is affirmed.
Arffimed.
Dowdell, C. J., and McClellan and Mayfield, JJ., concur.